Case 1:20-cv-02777-JPH-MPB Document 9 Filed 01/15/21 Page 1 of 2 PageID #: 38




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CRAIG ANDREW MOSIER,                               )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )    No. 1:20-cv-02777-JPH-MPB
                                                   )
DOUG TATE Judge,                                   )
JEREMY A. PEELLE Attorney,                         )
                                                   )
                            Defendants.            )

                               ORDER DISMISSING CASE

       On November 12, 2020, the Court screened Plaintiff Craig Mosier's

complaint and dismissed it for failure to state a plausible claim. Dkt. 7. The

Court gave Mr. Mosier through December 11, 2020 to file an amended

complaint. Id. at 3. Mr. Mosier has filed an amended complaint, dkt. 8, but

the amended complaint also does not state a plausible claim. Mr. Mosier's

amended complaint alleges that Judge Tate and Mr. Peelle "violated many of

[his] rights by way of not honoring HJR 192." Id. at 5. The amended complaint

provides no facts in support and does not identify any specific federal statute,

federal treaty, or provision of the United States Constitution that is at issue. 1

The amended complaint therefore does not "state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




1The amended complaint alleges violations of Title 18 of the United States Code. Dkt. 7 at 2.
These are criminal statutes which do not give Mr. Mosier a cause of action in this Court.

                                              1
Case 1:20-cv-02777-JPH-MPB Document 9 Filed 01/15/21 Page 2 of 2 PageID #: 39




      Mr. Mosier's claims are therefore DISMISSED with prejudice. See Paul

v. Marberry, 658 F.3d 702, 704–05 (7th Cir. 2011). Final judgment will issue

by separate entry.

SO ORDERED.

Date: 1/15/2021




Distribution:

CRAIG ANDREW MOSIER
1605 S. Main St.
Kokomo, IN 46902

Terry Wayne Tolliver
BRATTAIN MINNIX GARCIA
Terry@BMGIndy.com




                                      2
